Case: 11-60679     Document: 00511934334         Page: 1     Date Filed: 07/26/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 26, 2012
                                     No. 11-60679
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

DE-MEI ZHANG, also known as De Mei Zhang,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A070 072 464


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        De-Mei Zhang, a native and citizen of China, petitions this court for review
of an order of the Board of Immigration Appeals (BIA) denying his motion to
reopen his immigration proceeding.              He argues that the BIA abused its
discretion when it ruled that he had not established changed country conditions
sufficient to warrant consideration of his untimely motion to reopen under
8 C.F.R. § 1003.2(c).



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60679    Document: 00511934334      Page: 2    Date Filed: 07/26/2012

                                  No. 11-60679

      A highly deferential abuse of discretion standard applies to review of the
BIA’s denial of a motion to reopen. Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir.
2005). “Such discretion is not to be disturbed so long as it is not capricious,
racially invidious, utterly without foundation in the evidence, or otherwise so
aberrational that it is arbitrary rather than the result of any perceptible rational
approach.” Manzano-Garcia v. Gonzales, 413 F.3d 462, 469 (5th Cir. 2005)
(internal quotation marks and citation omitted).
      Motions for reopening immigration proceedings are disfavored because,
generally, every delay enures to the advantage of the deportable alien. INS v.
Doherty, 502 U.S. 314, 323 (1992). Ordinarily, such motions “must be filed no
later than 90 days after the date on which the final administrative decision was
rendered in the proceeding sought to be reopened.” 8 C.F.R. § 1003.2(c)(2).
However, the above time limitation does not apply to a motion to reopen
proceedings based on “changed circumstances arising in the country of
nationality or in the country to which deportation has been ordered, if such
evidence is material and was not available and could not have been discovered
or presented at the previous hearing.” § 1003.2(c)(3)(ii).
      Noting that he presented evidence that he is the father of two children, one
of which was born after he left China, Zhang asserts that he is now subject to
persecution in China because he is in violation of that country’s family planning
policy. Such a self-induced change in personal circumstances, however, is
distinguishable from changed country conditions, and provides no evidence of
changed conditions in China. See Huang v. Holder, 358 F. App’x. 587, 588 (5th
Cir. 2009).
      Zhang further contends that he presented documentary evidence
demonstrating the Chinese government’s enforcement of the family planning
policy and its crackdown on persons practicing the Christian faith.                 In
determining whether evidence accompanying a motion to reopen demonstrates
a material change in country conditions that would justify reopening, the BIA

                                         2
   Case: 11-60679   Document: 00511934334      Page: 3   Date Filed: 07/26/2012

                                 No. 11-60679

compares the “evidence of country conditions submitted with the motion to those
that existed at the time of the merits hearing below.” In re S–Y–G, 24 I. & N.
Dec. 247, 253 (BIA 2007). The evidence presented by Zhang focuses on China’s
recent practices with respect to persons who violate the family planning laws,
or who practice Christianity. Zhang has not pointed to evidence of record that
demonstrates a material change in country conditions since his merits hearing.
He has therefore failed to show that the BIA abused its discretion in denying his
motion to reopen. See Zhao, 404 F.3d at 303.
      PETITION FOR REVIEW DENIED.




                                       3